                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                        )    CASE NO.: 3:21CV22
                                                 )
                         Plaintiff,              )    JUDGE JACK ZOUHARY
                                                 )
                    v.                           )
                                                 )   MAGISTRATE JUDGE
SHAFFER PHARMACY, INC.; THOMAS                   )   JONATHAN D. GREENBERG
TADSEN; AND WILSON BUNTON,                       )
                                                 )
                         Defendants.             )


        Motion to Excuse Department of Justice Leadership From Settlement Conference


       Pursuant to the April 19, 2021 Order Setting Settlement Conference for April 28, 2021

(“Conference Order”), the United States files this Motion to excuse the Director of the Consumer

Protection Branch and other Department of Justice leadership from attending the Settlement

Conference. The Conference Order requires that “[a] governmental entity shall send a

representative authorized to act on its behalf, and to bind the governmental entity up to the value

of the plaintiff’s claim and/or defendant’s claim.” Conference order at §A.1. The Conference

Order also requires that “[p] arties with ultimate settlement authority must be personally present.

Ultimate settlement authority means the authority to settle up to the full amount of the other
sides’ demand.” Id. The Conference Order also requires notification to the Court and opposing

counsel if a party’s authority is determined in advance of the settlement conference by a

committee, board, or similar body. Id.

       This is a civil enforcement action brought by the government seeking to address

violations of the Controlled Substances Act, 21 U.S.C. et seq., (the “CSA”). The matter is being

handled on behalf of the Department of Justice by government attorneys from the United States

Attorney’s Office for the Northern District of Ohio and the Civil Division’s Consumer Protection

Branch. The Acting United States Attorney for the Northern District of Ohio and the Director of

the Consumer Protection Branch have authorized the attorneys prosecuting this civil enforcement

action to propose certain settlement terms. Should additional consultation be necessary, the

attorneys attending the Settlement Conference for the United States will be able to reach

necessary supervisors within their respective offices by phone at all times.

       The United States therefore respectfully requests that the Director of the Consumer

Protection Branch and other Department leadership be excused from personally attending the

Settlement Conference scheduled for April 28, 2021.




                                                 2
  Respectfully submitted,

  BRIAN M. BOYNTON                           BRIDGET M. BRENNAN
  Acting Assistant Attorney General          Acting United States Attorney
  United States Department of Justice        Northern District of Ohio
  Civil Division
                                             Patricia M. Fitzgerald (PA: 308973)
  Michael D. Granston                        Assistant United States Attorney
  Deputy Assistant Attorney General          United States Court House
  Civil Division                             801 West Superior Avenue, Suite 400
                                             Cleveland, OH 44113
  Gustav W. Eyler                            (216) 622-3779
  Director, Consumer Protection Branch       (216) 522-2404 (facsimile)
                                             Patricia.Fitzgerald2@usdoj.gov

By: /s/Scott B. Dahlquist                    Angelita Cruz Bridges (0072688)
   Scott B. Dahlquist (VA: 76646)            Assistant United States Attorney
   Trial Attorney                            Four Seagate, Suite 308
   Consumer Protection Branch                Toledo, OH 43604-2624
   450 5th Street, NW, Suite 6300            (419) 259-6376
   Washington, D.C. 20001                    (419) 259-6360 (facsimile)
   (202) 532-4520                            Angelita.Bridges@usdoj.gov
   (202) 514-8742 (facsimile)
   Scott.B.Dahlquist@usdoj.gov

  Maryann N. McGuire (VA 78812)
  Trial Attorney
  Consumer Protection Branch
  450 5th Street, NW, Suite 6300
  Washington, D.C. 20001
  (202) 532-4520
  (202) 514-8742 (facsimile)
  Maryann.N.McGuire@usdoj.gov




                                         3
